FINAL OFFICE ACTION
This Final office action addresses U.S. Application No. 16/043,735, which is a broadening reissue application of U.S. Application No. 12/318,934 (hereinafter the “934 Application"), entitled SEMICONDUCTOR INTEGRATED CIRCUIT AND POWER-SUPPLY CONTROL METHOD, which issued as U.S. Patent No. 7,956,677 (hereinafter the “677 Patent").
The status of the claims is as follows:
Claims 32-46 are pending and examined herein.
Claims 32-46 are rejected.

I. STATUS OF CLAIMS AND APPLICATION
Examiners acknowledge the amendment filed August 10, 2022 (hereinafter the “Aug 2022 Amendment”) in response to the non-final Office action mailed May 10, 2022 (hereinafter the “May 2022 NF Action”).  In the Aug 2022 Amendment, Applicant cancelled patent claims 1-13, cancelled previously added claims 14-31 and added new claims 32-46.  Accordingly, claims 32-46 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge the Applicant’s claim that present application is a reissue application of the 934 Application, now the 677 Patent.  Examiner further acknowledge the Applicant’s claim that the present application is a continuation reissue of U.S Patent Application No. 14/739,617, filed June 15, 2015 (hereinafter the “617 Reissue Application”), which issued as U.S. Patent No. RE46,997 (hereinafter the “RE46997 Patent”), which is a continuation reissue application of U.S. Patent Application No. 13/911,788, filed June 6, 2013, which issued as U.S. Patent No. RE45,614 (hereinafter the “RE45614 Patent”).  Examiners also acknowledge the claim of foreign priority to JP2008-006955, filed January 16, 2008.

III. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed October 23, 2018 (hereinafter the "2018 Reissue Declaration”) as supplemented in with the Statement of Error filed within the Aug 2022 Amendment (hereinafter the “Aug 2022 Statement of Error” on pages 14-15 of the Aug 2022 Amendment) is acknowledged but it objected to herein.  Examiners find that the Aug 2022 Statement of Error outlines an error which is corrected by deleting the phrase “at separate points of time” from the issued claims in favor of new claim 32.  Examiners find this error has already been corrected in the RE46997 Patent and the RE45614 Patent.  Specifically, Examiners find that each of these reissue patents issued with claims that do not have the asserted error language.  Furthermore, Applicant has not explained how this error is being corrected differently in this reissue application as compared to how this error was corrected via the prior reissue patents.  Finally, Applicant has not explicitly identified a claim Applicant seeks to broaden via this reissue.
Accordingly, Applicant has two options to correct this objection:
(a)	Applicant is required to file a new reissue declaration which (1) identifies a claim Applicant seeks to broaden and (2) states a new error being corrected in this reissue application that has not before been corrected by the preceding reissue patents (the RE45614 Patent and RE46997 Patent).
(b)	Alternatively, Applicant is required to file a new reissue declaration which (1) identifies a claim Applicant seeks to broaden, (2) states the same error related to the “at separate points of time” and how this error affects the 677 Patent and (3) provide an explicit explanation of how this error is being corrected in a different way from the preceding reissue patents (the RE45614 Patent and RE46997 Patent) and claim 32 herein.  A statement outlining the specific differences between the claims in each of these patents and the present reissue application would be sufficient.  See MPEP §1414(II).  

IV. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B. Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 32-46 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(6th ¶) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “switch conduction control section…” (Claims 32-46)
A first means-plus-function phrase is recited in claim 32 (and included in each of dependent claims 33-46), which recites “a switch conduction control section…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claim 32 recites: 
a switch conduction control section configured to control, for each of the switch transistors, a transition from a non-conducting state to a conducting state,
wherein the switch conduction control section is configured to place any specific one of the switch transistors in the conducting state only after the switch conduction control section places, in the conducting state, all of the switch transistors having a conducting-state resistance greater than a conducting-state resistance for the specific one of the switch transistors….

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “section” is a generic placeholder or nonce term equivalent to “means” because the term “section” does not convey any particular structure.  Examiners further note that the specification of the 677 Patent does not define “section” and thus the specification of the 677 Patent does not impart or disclose any structure for the phrase.  Examiners further find that “switch conduction control” merely further defines the functionality without conveying or implying any structure.
Furthermore, there is no disclosure or suggestion from the prior art or the 677 Patent that a “section" is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known section of a prior art circuit can perform the placing the first switch in a conducting state in the manner as recited in claim 32.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “section…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “section…” is a generic placeholder having no specific structure associated therewith.  Because “section …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function to “to control, for each of the switch transistors, a transition from a non-conducting state to a conducting state” and to “to place any specific one of the switch transistors in the conducting state only after the switch conduction control section places, in the conducting state, all of the switch transistors having a conducting-state resistance greater than a conducting-state resistance for the specific one of the switch transistors.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 32-46, particularly claim 32 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 677 Patent, the Examiners find that the closest hardware corresponding structure for the FL #1 in claims 32-46 is the switch control section 31 as shown in FIGS. 6A, 7A, 8 and 10 of the 677 Patent.  As noted in the 677 Patent at col. 15, line 67 to col. 16, line 5, “[t]he switch control section 31 is configured to include hardware, software or both hardware and software as means capable of executing a sequence of operations to sequentially activate control lines CL connected to the systems in order to put the switch transistors SWT included in the systems in a turned-on state in system units.”  However, other than to generically state that the switch control section is hardware, software or both, Examiners are unable to find any disclosure of any specific hardware or software/algorithm structures within the blank boxes shown in the figures.  Nevertheless, Examiners find that one having ordinary skill in the art would recognize this structure to be a processor, a logic circuit, an ASIC or other controller for the switches.
Furthermore, Examiners find that the algorithm for controlling the switches is described illustrated in FIGS. 6A and 6B and described at col. 11, line 18 to col. 13, line 27 of the 677 Patent wherein each of three switch transistors {SWT(HR), SWT(MR) and SWT(LR)} is put into a conductive state only after those switches having a greater conducting state resistance are put into conducting states.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), Examiners find that the corresponding structures to the functions of FL #1 would be a processor, logic circuit, ASIC or other controller for the three switch transistors and configured with the algorithm as discussed at col. 11, line 18 to col. 13, line 27 of the 677 Patent, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).
Regarding claim 33-34, Examiners find these claims recite further functions of the switch conduction control section and thus Examiners find that FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for FL #1 in claim 32 with the additional of additional functions.  Furthermore, Examiners find the corresponding structures for FL #1 in claims 33-34 would be the same as that for FL #1 as for claim 32 above.

C. Specific Interpretations Herein
conducting-state resistance
Examiners note that this phrase is not lexicographically defined in the 677 Patent.  Examiners further find that Applicant has not offered any definition or interpretation of this phrase in the 2021 Amendment, other than to simply state Rao does not disclose it.  
Following a review of the specification, the 676 Patent, at col. 16, lines 14-15, states “[t]he larger the gate width of a switch transistor SWT, the smaller the conducting-state resistance of the transistor SWT.”  Furthermore, as noted in ¶0037 of Rao, “the transistors 430, 432 and 434 of the flood circuit 412 are wider than the transistors 418, 420 and 422 of the trickle circuit 410. The wider transistors 430, 432 and 434 conduct more current than the transistors of the trickle circuit 410.”  Finally, the PTAB recognized at pages 5-6 of the 2021 PTAB Decision that the resistance of a conductor is inversely proportional to its cross-sectional area and thus wider transistors would have a lower resistance.
Based on the above findings, Examiners find a reasonable interpretation of “conducting-state resistance” of a transistor is inversely related to and controlled by its width, i.e., a wider transistor will have a lower conducting-state resistance and a narrower transistor will have a higher conducting-state resistance.  Such an interpretation is reasonable because it is taken from the 677 Patent itself.  Furthermore, Examiners find such a relationship is based directly on the cross-sectional area of the transistor as found by the PTAB.  Finally, as noted by Rao, such wider transistors also have the property that they also will conduct more current than narrower transistors which is consistent with the interpretation taken from the 677 Patent since resistance is inversely related to conductivity.
Examiners further recognize the three patents cited by Applicant on page 13 of the Aug 2022 Amendment to show use of the phrase “conducting-state resistance.”  However, Examiners find that while each of these patents uses the phrase “conducting-state resistance” in passing, Examiners find that none of them provides a specific definition.  Furthermore, Examiners find their use of the phrase is consistent with the Examiners interpretation provided above.

D. Conclusion of Claim Interpretation
	In view of the forgoing, Examiners will interpret FL #1 under 35 U.S.C. §112 (6th ¶) for claims 18-29 and further interpret the conducting-state resistance in all claims in the manner as provided above.  Because the remaining limitations of the claims are not lexicographically defined, do not invoke interpretation under 35 U.S.C. §112 (6th ¶) and need no specific interpretation, the remaining limitations will be interpreted using the broadest reasonable interpretation.

V. CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of the pre-AIA  35 U.S.C. §112 (1st ¶):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the pre-AIA  35 U.S.C. §112 (2nd ¶):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A. Rejection Based on New Matter
Claims 40-43 are rejected under pre-AIA  35 U.S.C. §112 (1st ¶) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 40 (and those claims depending therefrom) recites that a source/drain region of the first second switch transistors are “wired directly” to a source/drain region for both the third switch transistors.  However, following a review of the 677 Patent, these source/drain regions are at most indirectly wired through the voltage lines.  See for example FIG. 5,1 reprinted below, which shows the source/drain regions of each of the transistors SWT1, SWT2, SWTn are wired directly to the voltage lines 2S and 20T, but not directly to each other.

    PNG
    media_image1.png
    302
    567
    media_image1.png
    Greyscale

677 Patent FIG. 5
This finding is supported by claim differentiation using claims 41 and 43 (which depend from claim 40) which recite precisely a direct wire connection between the source/drain regions of the first switch transistor and both the voltage lines.  If the connections of the source/drain regions of the switch transistors to the voltage lines is “wired directly” then the connections among the source/drain regions of the switch transistors would at most be indirect and thus would not be direct.
Furthermore, based on the alternative usage of language within claim 40, Examiners find the claims contemplate new scope of invention not disclosed in the specification.  For example, the claim uses an alternative of source or drain regions of connection between the switch transistors.  As discussed above and shown in FIG. 5, the source regions of each of the switch transistors SWT1, SWT2 and SWT3 are at most indirectly connected together via the voltage line 2S and the drain regions of the switch transistors SWT1, SWT2 and SWT3 are at most indirectly connected together via voltage line 20T.  However, claim 40 contemplates a source region of one switch transistor being wired directly to a drain region of another switch transistor via the alternative language.  As discussed above, Examiners first find no direct connection between the switch transistors and further FIG. 5 does not show any connections (direct or indirect) between the source region of one switch transistor and the drain region of a another switch transistor.

VI. ADDITIONAL CLAIM REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A. Rejections Based on Improper Error Statement
Claims 32-46 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the 2018 Reissue Declaration and the Aug 2022 Statement of Error is set forth in the discussion above.

B. Rejections Based on New Matter
Claims 40-43 and this application as a whole are rejected under 35 U.S.C. §251 on the basis that these claims contain new matter to the 677 Patent.  The new matter is discussed above with regard to the rejections under 35 U.S.C. §112.  Furthermore, since the new matter in claims 40-43 is not unequivocally disclosed in the original patent, i.e., the 677 Patent, these claims also fail the original patent requirement.

VII. ALLOWABLE SUBJECT MATTER
While the claims are rejected under 35 U.S.C. §112 and §251 above, the claims are nevertheless allowable over the prior art of record herein.  Regarding these claims, the prior art does not disclose or teach the corresponding structures for the switch conduction control section, i.e., FL #1, in combination with the structures and arrangement of the three switch transistors as recited in the claims and in combination with the other features of the claims.

VIII. EXAMINER’S RESPONSES TO APPLICANT’S ARGUMENTS
Examiners find that Applicant has cancelled all claims pending for the May 2022 NF Action and thus the specific rejections provided therein are moot.  Such mootness is recognized by Applicant on page 10 of the Aug 2022 Amendment.

IX. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 677 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

X. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XI. CONCLUSION
Claims 32-46 are pending and examined.
Claims 32-46 are rejected.
Applicant's substantial amendments to the claims provided in the Aug 2022 Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


















Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 FIG. 5 is discussed herein to illustrate the new matter issue since this figure was identified as the support for the claim recitations as asserted by Applicant at pages 4-5 of the Aug 2022 Amendment.